—Order of disposition, Family Court, New York County (Leah Marks, J.), entered on or about May *2931, 1995, which, in a proceeding to terminate parental rights, denied intervenor-appellant grandmother’s petition for custody of the four subject children and transferred custody and guardianship to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
Intervenor’s blood relationship to the children does not give her precedence for custody over the adoptive parents chosen by an authorized agency (Matter of Peter L., 59 NY2d 513, 520; Matter of D. Children, 177 AD2d 393, 394, appeal dismissed 79 NY2d 911), and we agree with Family Court that the best interests of the children lie in continuing custody with the authorized agency. We have considered intervenor’s other contentions, including that her right to due process was violated and that the court should have awarded her visitation, and find them to be without merit. Concur—Milonas, J. P., Wallach, Kupferman, Tom and Andrias, JJ.